 CAPITAL ENGINEERING AND MFG CO.Capital Engineering and Mfg. Co.andUnited Steel-workers of America,AFL-CIO. Case 13-CA-9912June 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn January 12, 1971, Trial Examiner Ivar H. Peter-son issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer'sDecision.Thereafter,Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief, and the General Counsel filed a briefin support of the Decision. General Counsel also fileda cross-exception to the Decision and a brief in supportof the cross-exception, and Respondent filed an answer-ing brief to the General Counsel's cross-exception.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions,' and recommendations of theTrial Examiner.IIn one part of his Decision the Trial Examiner finds, contrary to Bolte'stestimony, and in accord with Pagorski's, that Pagorski was not welding earson June 12 and had not in fact been assigned to any ear welding work beforeJune 15, the date he was discharged In setting out his reasons for discredit-ing Bolte, the Trial Examiner seems to find in another part of his Decisionthat Pagorski did not work at all on June 12-contrary to the facts earlierfound and supported by the record While we are unable to account for theerror of the Trial Examiner's latter statement, we conclude from an overallreview of all his findings that what he meant to say was that Pagorski didnot weld ears on June 12, as Bolte claimed he had. In any event, we do notregard the error as having any effect on the overall result or as otherwisewarranting reversal of the Trial Examiner's credibility findingsWe note inthis respect that Respondent has taken exception to the Trial Examiner'scredibility findings on the ground, among others, that the Trial Examinerfailed to credit the testimony of its witnesses on matters critical to theviolation issues and accepted, instead, the testimony of Pagorskr and otheremployees who were called as witnesses by General Counsel. However,having carefully reviewed the record, we conclude that the Trial Examiner'scredibility findings are not contrary to the clear preponderance of all therelevant evidence.Accordingly we find no basis for disturbing thosefindingsStandard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F 2d362 (C.A 3)iGeneral Counsel has requested that we base an additional 8(a)(1)finding on the remarks made to Pagorskr by General Foreman Kozlowskiand Plant Superintendent Bolte on June 11 when Kozlowski allegedly askedPagorski, "Well, what is this about a Polish guy starting the Union?" andBolte then made reference to his having deemed Pagorski to be a likelycandidate for the foreman's lob. We deny General Counsel's request withoutpassing on its evidentiary merit, for, even if supportable, the additionalORDER641Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Capital Engineering and Mfg. Co., its officers, agents,and representatives, shall take the action set forth in theTrial Examiner's recommended Order.8(a)(1) finding would not enlarge the scope of the OrderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: I heard this case onOctober 28 and 29, 1970,1 in Chicago, Illinois, upon a chargefiled June 16, by United Steelworkers of America, AFL-CIO,herein called the Union, which resulted in the Acting Re-gional Director for Region 13 issuing a complaint dated Au-gust 27, against Capital Engineering and Mfg. Co. Brieflystated, the complaint alleged that the Respondent violatedSection 8(a)(1) and (3) by interrogating an employee abouthis union activities, offering an employee a position as fore-man to induce him to cease engaging in union activities, anddiscriminatorily discharging employee Jerry Pagorski onJune 15. The Respondent duly filed an answer denying thatithad committed any unfair labor practice. Following thehearing, counsel for Responsent and counsel for the GeneralCounsel filed briefs on December 18, following an extensionof time granted at the request of counsel for the Respondent.These have been carefully considered.Upon the entire record in the case' and from my observa-tion of the demeanor of the witnesses as they testified, I makethe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation, is engaged in thedesigning and building of several machinery and metalproducts at its plants in Harvey, Illinois, and Chicago, Il-linois. Only the plant in Harvey is involved in this proceeding.During the last calendar year the Respondent received inexcess of $50,000 for goods sold and shipped directly topoints outside the State of Illinois. The Respondent admitsand I find that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkersof America, AFL-CIO,isa labororganization within the meaning of Section2(5) of the Act.Unless otherwise indicated all dates refer to the year 1970.After the Respondent had rested its case in chief, counsel for the Gen-eral Counsel moved to amend the complaint to add another allegation ofviolation of Section 8(a)(1), grounded on an incident that allegedly occurredon October 27 I denied the motion as its subject matter seemed not somaterial as to warrant a necessary postponement if granted and the addi-tional travel and related expense SeeCactus Petroleum, Inc.,134 NLRB1254. The unopposed motion of counsel for the General Counsel to correctthe transcript is granted191 NLRB No. 111 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The EvidenceJerry Pagorski was hired by the Company on April 13 asa welder and was terminated on June 15. Before being em-ployed by the Respondent he had worked as a welder for 4years. About the middle of May, Pagorski went to the unionhall and spoke with James Dunn, a staff representative, afterwork one day. Pagorski told Dunn that he was working forthe Respondent and was dissatisfied with the working condi-tions.Dunn told Pago'rski that if he wished to, he could takesome authorization cards and pass(them°out to fellow em-ployees, but to be careful to confine such activity to periodssuch as work breaks, the lunch hour, and after work .`Pagor-ski took a supply of cards to work with him and during theensuing 4 or 5 weeks passed them out to employees.Exceptfor one or two occasions when he gave out cards duringworking hours in the,washroom,he confined his activity inaccordance with the instructions given him by Dunn. Heobtained a total of some 58' cards out of approximately 100employees.About the end of May, while at work Pagorski noticed apiece of literature on the floor in the presence of ForemanRichard Rossiter. Pagorski asked Foreman Rossiter whetherhe had dropped it; Rossiter said he had not and Pagorskipicked it up and put it in his pocket.' On Thursday, June 11,at about 8:30 in the morning, Superintendent Anthony Boltecame to Pagorski's work station in a golf cart which he usedto go about the plant, and asked Pagorski to get in. Theydrove to the south side of the building and went outside.There, according to Pagorski, Bolte asked, "Are you the onewho's trying to get a union in here?" At first Pagorski an-swered in the negative,but, upon reconsideration,stated"Yes, I am the one who is going out passing out union cards."Bolte asked why he was engaging in such activity and Pagor-ski responded by saying that the employees desired equal payfor equal work, job security,a pension plan, insurance, and-other benefits advocated by the Union. Referring to Mr. Mi-letic,president and owner of the Respondent, Bolte said,"You know, Papa Joe is a good guy," adding that Mr. Mileticloaned employees money on occasion. Pagorski replied thathe knew of this as he had asked some employees who hadborrowed money from Mr. Miletic tosignan authorizationcard and they had stated they would not do so for the reasonthat if the Union got in Mr. Miletic would not continueloaningmoney. Thereupon, according to Pagorski, Boltesaid, "You know, Jerry, ,you are a good worker. You do goodwork. If you stay on the job and thereisanopening forforeman on the other side of the building we were thinkingof giving you a chance of working your way into it." Pagorskitestified he replied with thanks, but said he was committedto the Union. The conversation ended on the note of "no hardfeelings."Following this conversation with Bolte and shortly beforethe 9:00 break, Pagorski had a conversation with a fellowemployee named Don or Ron. This employee asked whetherBolte had offered Pagorski a foreman's job; Pagorski an-swered that he had not, but had stated that, if there were anopening on the west side of the building for a foreman's jobhe might be considered. During the break Bolte, so Pagorskitestified, came to him "kind of mad" and stated, "What areyou doing, going around and telling these guys I offered youa foreman's job?" Pagorski replied that all he had,told Donor Ron was that Bolte had said if there was an opening for'The leaflet was a piece of union literature outlining what a foremancould or could not do during an organizing campaign.Pagorski carried suchliterature.a foreman's job on themest side, he might' be considered forit.Also during this morning Bolte and Leon Kozlowski, thegeneral foreman, came by his workstation and Kozlowskiremarked,"What's this I hear about a Polish,guy trying tostart a union in here?" Pagorski answered that what Kozlow-ski had heard was correct and related to him some of thebenefits to be obtained by affiliation with the Union. On thisoccasion Bolte remarked that} he had been telling Pagorskiabout the need for a foreman on the other side of the buildingand that he" had thought of giving Pagorski a chance to workhis way, into the job.Thereupon,so Pagorski testified, Ko-zlowski commented, "That would be great. Then we wouldhave two Polish foreman around here." Kozlowski also com-mented that the Respondent was a young company, and thatMr. Miletic would obtain similar benefits for the employeeseventually.Pagorski,so he testified, said that he would liketo obtain such benefits while he was young so that as hebecame older he would know that he had some type ofsecurity.Pagorski testified that on Friday, June 12, he had no con-versation with Bolte or Kozlowski. He did not work on Satur-day, June 13.On Monday, June 15, Pagorski worked alongside Bob Ros-siter, brother of Foreman Rossiter, who had been employedabout the same time as Pagorski.Rossiter had been away forseveral weeks. On this day Pagorski and Rossiter were bothwelding clams,Pagorski'scustomary job.According toPagorski,Rossiter asked how many clams Pagorski com-pleted each day and the latter replied that it depended uponfitout problems and how the welding gun performed, but thatusually he could weld between three and five clams a day. Atabout 11:30 in the morning the leadman came to Pagorskiand told him that he should move to another station and weldears, a job function that was first on the assembly line,whereas welding clams was the third position on the line.Pagorski testified that he had not weldedearspreviously. Atabout 3:20 in the afternoon, 10 minutes before the end of theshift, Superintendent Bolte and General Foreman Kozlowskicame to Pagorski and Kozlowski stated, "We are letting yougo." Pagorski asked why and Kozlowski replied, "You havebeen going around telling guys to take it easy, slow down... we have also been watching you all afternoon.It is takingyou two hours to do this one ear." Kozlowski further statedthat Pagorski's production had dropped markedly in the last2 weeks. Pagorski was given a check for wages due. Afterleaving the plant, Pagorski went to the union hall and spoketo Dunn, telling him what had transpired, and Dunn statedthat the following day unfair labor practice charges would befiled against the Respondent.'Pagorski testified that he had never received a reprimandor a warning about not producing enough work. Some 4 or5 weeks after being employed, Pagorski received a 25-cent-per-hour raise and was told by Foreman Rossiter that he wasdoing good work.Superintendent Bolte testified that Respondent'spolicywas that if an employee desired to join a union it was entirelyup to the employee, and that the Respondent did not pressurethem in any way. According to Bolte, lunch periods are re-garded as the employees' time as they are not paid for it.According to Bolte, at the time he hired Pagorski he spoketo him about the possibility of there being an opening for aforeman's job, and that based upon his work experiencePagorski had a chance of working up to a foreman's position.Bolte denied that he spoke to Pagorski on June 11 with regardThe charge was in fact filed on June 16. CAPITAL ENGINEERING AND MFG I CO.643to this subject.During the first few weeks ofihis-en;iployment,so Bolte testified,Pagorski did a very good job but thereafterbegan slowing down.According to Bolte, he received twocomplaints relating`to Pagorski from two different super-visors.tee firmt' was from Foreman Rossiter about June 10;`Rossiter stated that Pagorski was leaving his department andgoing over to the paint shop and talking to employees-thereand passing out cards.,General Foreman Kozlowski was, thesource of the other complaint received by SuperintendentBolte to the effect that Pagorski was in the washroom talkingto,several employees and cards were "all around."Kozlowskiordered Pagorski to go back to work.Bolte also related thatone day he noticed that Pagorski was not at his work stationand later found him at the other end of the building allegedlylooking for a wire brush.Bolte testified that he told Pagorskito go back on his job as he had no need for a wire brush.Bolte corroborated Pagorski concerning their conversationon June 11, particularly that he inquired of Pagorski whetherhe was the one passing out union cards. However, Bolteadded that he qualified his inquiry by confining it to companytime.According to Bolte, Pagorski at first denied havingengaged in such activity and stated that he had nothing to dowith the Union,but after further questioning stated, "I amthe guy passing out cards on company time and you have aright to fire me if you want to." Also, Bolte testified,Pagorskistated that if he were discharged he would be paid by theUnion.Later in the afternoon of June 11, Foreman Rossitercame to Bolte and stated that he understood Bolte had offeredPagorski a job as foreman.Bolte and Kozlowski then wentto Pagorski and Bolte asked him if he(Bolte)had offered hima foreman's job. Pagorski replied that no such offer had beenmade, and Kozlowski then said that that was not what Pagor-ski was telling the employees.Bolte testified that on June 12 he saw Pagorski welding earsand spoke to him,saying that he noticed that it had taken himtwo hours to do one ear,whereas he should have done fourin that period of time.'On Monday,June 15, Bolte testified he received a reportfrom Foreman Rossiter that Pagorski made only two or threeclams a day whereas Bob Rossiter was making five or five anda half.Bolte testified that this report came to him at about1:30, and that he thereupon spoke to Pagorski and told himthat he was receiving too many reports about Pagorski notbeing on the job,passing out cards, and attempting to haveBob Rossiter slow down production.Bolte testified that it wasKozlowski who told Pagorski that he was being terminatedand that when Pagorski asked why,Bolte stated"for holdingup production and numerous other things,"mentioning thatPagorski was off the job and had passed out union cards, butstatedthat theprime reason for dismissal was that he washolding back production.On cross-examination,Bolte insisted that the only time hehad mentioned to Pagorski that he might be favorably consid-ered for a foreman's job was at the time he interviewed Pagor-ski,April 10.Between that time and June 15 there were twovacancies in the position of foreman, but Bolte hired individu-als from the outside to fill them.Bolte added that on these twooccasions Pagorski made no inquiry as to why he had beenpassed over.Bolte further testified that it was during themorning of June 15 that he asked the payroll office at themain plant in Chicago to prepare Pagorski's check.Leon Kozlowski,the Respondent's general foreman, tes-tified that he had heard no complaints about Pagorski's workuntil towards the last part of his employment.He received a5No corroborating evidence,such as time cards,was produced to estab-lish that Pagorski worked on June 12 As related above, he denied that hedidreport that Pagorski was slowing down on the job and loiter-ing.A week or two before Pagorski's discharge Kozlowskifound him in the men's room talking with several fellowemployees and there were authorization cards on the radia-tor.Kozlowski ordered Pagorski to go back to work andreported the incident to Superintendent Bolte.Kozlowski further testified that on June 11 he and Bolteapproached Pagorski and Kozlowski asked him(Pagorski) ifitwas true that he had been offered a job as a foreman as hehad heard a rumor that Pagorski was spreading that word.Pagorski denied that he had circulated the rumor.Kozlowskiadmitted that he had asked Pagorski why he was such astrong supporter of the Union and testified that Pagorskireplied that Polish people were always strong for unions.Kozlowski also admitted that he asked Pagorski whatbenefits the Union could obtain for him that the employeesdid not already have and stated that Pagorski mentioned apension.Kozlowski rejoined that the Company was relativelyyoung and in due time he felt sure that a pension plan wouldbe provided.Kozlowski denied that he asked Pagorski some-thing to the effect,"well,what is this about a Polish guystarting the Union?"and also denied that he said it would be"great" to have two Polish foremen in the plant.On June 15, so Kozlowski related,Bolte told him thatForeman Rossiter had been told by his brother Robert thatPagorski had told Robert how many pieces to make in a shift,particularizing that Pagorski said that three a day was plenty.Kozlowski testified that he told Superintendent Bolte thatPagorski had no right to set a quota as that was the job ofsupervision,and that he and Bolte then determined to termi-nate Pagorski during the afternoon.According to Kozlowski,this decision was reached about 11 o'clock in the morning.Kozlowski did not inquire of Rossiter what statement,if any,Pagorski had made to him.According to Kozlowski,Pagorski had worked on the firststep,welding ears,prior to June 15; however,he testified thathe was uncertain what Pagorski's usual job was, but statedthat of the 40 or 50 employees under his general supervisionhe remembered Pagorski specifically because he was "alwayswitha cigar."On cross-examination,Kozlowski testified that althoughhe had noticed that Pagorski's production had slowed downduring the last month of his employment he never broughtthismatter to Pagorski's attention.He testified that duringthe initial period of his employment Pagorski was a"ball offire" and that when he first began working on clams hewelded three a day, and that at the time he was dischargedhe was turning out two and a half or three a day. Kozlowskitestified that Bolte never told him that he had been watchingPagorski work for a considerable period of time shortlybefore the discharge.On direct examination,Foreman Rossiter testified thatPagorski worked most of the time on welding 7,919 clams;asked whether he did"any other type of work"Rossiteranswered,"No, that is all he did." Asked what he considered"a day's work"at the step-welding clams-that Pagorskiperformed,Rossiter answered,"At least five."Rossiter tes-tified that when Pagorski first began working"he did beauti-ful."He then changed his earlier testimony and related thaton two or three occasions he had Pagorski work on the firststep,welding ears,when the man who usually performed thatoperation did not show up. Rossiter further related that abouttwo weeks before the discharge he dropped into the paintroom and the painter "told me the guy was over there passingout cards,"identifying him not by name but as the "guy inthe blue shirt."Rossiter told Bolte of the incident,and sug-gested that Bolte have atalk with Erwin Just, the painter.About a week before Pagorski was terminated an employee 644DECISIONS OF NATIONAL LABOR RELATIONS BOARD(not named) asked Rossiter if it was a fact that Superinten-dent Bolte had offered Pagorski a job as foreman; Rossiterstated it was not true. Rossiter reported this incident to Bolte.On June 15, Rossiter's brother, Robert, was welding clamswith Pagorski; Robert reported to his brother, the foreman,that Pagorski in reply to a question as to the number of clamshe welded a day stated he did three and added, although hecould do more, "what's the sense of it." According to Fore-man Rossiter, his brother turned out five and a half clamsthat day. After receiving this information he went to Bolteand stated that the best thing they could do would be to firePagorski.Admittedly, Foreman Rossiter, so he testified on cross-examination, did not ask Pagorski whether he had made theslowdown statement to his brother.'Called on rebuttal, Pagorski testified that from 11 a.m.until 3:20 in the afternoon of June 15 he welded ears andcompleted six ears or pairs. He reiterated that prior to June15 he had never welded ears and testified further that no onehad ever told him how many ears he was supposed to com-plete. Pagorski testified that he had not noticed Bolte watch-ing him that day, contrary to Bolte's statement that he hadobserved Pagorski for 2 hours. In the approximately 4 hoursthat he worked on clams on June 15 he produced two, andtestified that customarily he produced three during a shift,sometimes four and very rarely five.Contrary to the suggestion of counsel for the Respondentthat Pagorski was a union "plant," Pagorski testified that hesought the job with the Respondent on his own initiative andthat no one connected with the Union suggested that he seekwork with the Respondent. Moreover, he testified that it washis own idea to go to the Union and ask for authorizationcards. He also denied that when he was with Bolte in the golfcart on June 11 he stated to Bolte that the latter could firehim if he wished to, and further denied that he said that if hewere fired he would get paid by the Union.' Also, in contra-diction to the testimony of Superintendent Bolte, Pagorskistated that during his interview on April 10 nothing was saidto him about a foreman's job and reiterated that the first andonly mention of such a position was made on June 11.Pagorski also denied that he ever told Robert Rossiter todo only threeclams aday, and further denied that he was acigar smoker, a habit which Kozlowski had testified helpedhim to identify Pagorski.Joseph Rzonzca, who works as a welding inspector for theRespondent, testified that he inspected Pagorski's work 2 or3 times a day, and that he had never had any complaintsabout Pagorski's job performance. Rzonzca stated that fol-lowing Pagorski's discharge one employee, Joe Ellery, weldedclams for about 3 weeks and produced 2 or 3 a day of thesmaller clams, which take about 45 minutes or an hour lessto weld than the larger clams which Pagorski customarilywelded. He also related that another employee, Al Calhoun,also produced 2 or 3 a day over a period of time. NeitherEllery nor Calhoun, so he testified, was discharged.Erwin Just, a painter, testified that about 3 days beforePagorski was discharged he had a conversation with ForemanRossiter after work as they were having some drinks in atavern.During their conversation Foreman Rossiter re-marked that Pagorski was a good welder. Just stated that he'Robert Rossiter was not called as a witness According to ForemanRossiter, at the time of the hearing he was in Altoona, Pennsylvania, at thehome of their father.'James Dunn, a staff representative of the Union, testified that he hadgiven Pagorski authorization cards at the latter's request, and also statedthat Pagorski had never been on the Union's payroll nor been given anymoney by the Unionhad never seen Pagorski passing out union cards in the paintroom and that he had never told Foreman Rossiter thatPagorski had done so.RalphMorris and Robert Morris, both welders whoworked with Pagorski, testified that they had never seenPagorski leave his job to talk with other employees or standaround when he was supposed to be welding. Cecil Ashley,who had worked for the Respondent from March 1969 untilthe latter part of September 1970, when he was discharged forbeing absent, testified that he held the position of fitter, a jobadjacent to the work station of Pagorski. He testified that hehad never seen Pagorski walk away from his job to talk toother employees or stand around doing nothing when he wassupposed to be working. About a week or thereabouts beforePagorski was discharged Ashley and another worker namedBahman were in a tavern with Foreman Rossiter. On thisoccasion Pagorski was mentioned in the conversation andRossiter stated that Pagorski was a good worker and did agood job.B.ConclusionsAs is so frequently the case in instances of alleged dis-criminatory discharge, the issue turns upon the resolution ofthe relative credibility of witnesses in the light of the objectivefacts and, as counsel for the Respondent points out in hisbrief, the application of "the standard of normal probability."Pagorski's interest in the Union stemmed from his dissatis-faction with working conditions in the plant, that he was anactive union protagonist is abundantly established, as is theRespondent's knowledge of that fact. But this is by no meansdisposes of the case for; as has frequently been pointed out,an employer may discharge an employee for a good reason,a bad reason, or no reason at all. The critical question hereiswhether the Respondent was motivated by antiunion con-siderations in terminating Pagorski.Upon a consideration of all the evidence I am persuadedthat the Respondent did discharge Pagorski because of hisprotected activities in support of the Union and not, as theRespondent argues, because he absented himself from hiswork duties and engaged in union activity on company time,or counselled a fellow employee to engage in a work slow-down. I am convinced that Pagorski's account of the June 11conversation between himself and Bolte is the more credible.Ifind that Bolte's purpose in taking Pagorski outside theplant was to attempt to dissuade Pagorski from continuinghis union activities rather than to point out that the employeewas not privileged to engage in such activities on companytime.'Against the hearsay testimony that Pagorski coun-selled Bob Rossiter on June 15 to restrict his production ofclams is the direct and positive denial of Pagorski that he didso. Bob Rossiter was not produced as a witness although hiswhereabouts was known,and no records were made availableto support the Respondent's contention. I conclude thatPagorski was discharged because of his interest in and sup-port of the Union.CONCLUSIONS OF LAW1.TheRespondent,Capital Engineering and Mfg.Co., isan employer within the meaning of Section 2(6) and(7) of theAct.2. The Union,United Steelworkers of America,AFL-CIO,is a labor organization within the meaning of Section 2(5) ofthe Act.'Thefact that employees collected funds on comapny time in cases ofillness or death of an employee or members of his family would not, in myview,sanction union activity during working time. CAPITALENGINEERING AND MFG.CO.6453. JerryPagorski was discriminatorily discharged on June15, 1970, by the Respondent, and by such act, the Respond-ent violated Section 8(a)(3) and (1) of the Act.4. By the questioning by Superintendent Bolte and by Bol-te's statement to Pagorski to the effect that he would beconsidered for a foreman's job if he ceased activity for theUnion, Respondent violated Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices burdening and affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.IV THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from like orrelated invasions of the employees'Section 7 rights; to takecertain affirmative action,including the offering of reinstate-ment to Jerry Pagorski,with backpay computed on a quar-terly basis,plus interest at 6 percent per annum, as prescribedin FW. Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716; and to post appropriatenotices.Upon theforegoing findingsof fact, conclusions of law, andthe entire record,and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:'ORDERRespondent,Capital Engineering and Mfg.Co., Harvey,Illinois, its officers, agents, successors,and assigns,shall:1.Ceaseand desist from:(a) Discouraging union membershipor concertedactivitiesof its employees by discriminatorilydischarging any em-ployees orby discriminatingin any othermanner in regardto their hireor tenure of employment,or any term or condi-tion of employment.(b) Questioningits employees regardingtheirunion or con-certed activities, holding out the prospectof promotion ifemployees ceaseactivity in behalf of the Union, or in anyother manner interferingwith,restraining,or coercing em-ployeesin theexerciseof their rightto self-organization, toform labororganizations,to join or assist the above-men-tioned unionor any otherlabor organizations,to bargaincollectivelythrough representativesof theirown choosing,and to engagein other concertedactivitiesfor the purpose ofcollective bargaining or other mutualaid or protection, or torefrain from any and all such activities.2. Take thefollowing affirmative action necessary to effec-tuate thepolicies of the Act:(a)Offer to JerryPagorski immediate and full reinstate-ment tohis former job, or if thejob no longer exists, to asubstantially equivalent position,and makehim whole forany loss of earnings he may havesuffered byreason of thediscrimination against him,in the mannerset forth above inthe sectionentitled "The Remedy."(b) Notify immediately the above-named employee, if pres-entlyserving inthe Armed Forces of the United States, of therightto full reinstatement,upon application after dischargefrom the ArmedForces, inaccordance with the SelectiveServiceAct and the Universal Military Training and ServiceAct.(c)Preserve,and upon request,make available to theBoard or its agents,for examination and copying,all payrollrecords, social security payment records, timecards,person-nel records,and reports,and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its place of business in Harvey, Illinois, copiesof the attached notice marked "Appendix."" Copies of saidnotices, on forms provided by the Regional Director for Re-gion 9, after being duly signed by an authorized representa-tive of the Respondent,shall be posted immediately uponreceipt thereof,and be maintained for 60 consecutive daysthereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(e)Notifythe Regional Director for Region 9, in writing,within 20 days from the date of receipt of this Decision, whatsteps the Respondent has taken to comply herewith."1° In the eventthat theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading "Posted byorder of the National LaborRelations Board" shall be changed to read"Posted pursuant to a judgmentof the UnitedStates Courtof Appealsenforcing an order ofthe National LaborRelations Board "11In the event that this recommendedOrder is adoptedby the Boardafter exceptionshave beenfiled, this provision shall be modified to read:"Notify theRegional Director for Region 9, in writing, within 20 days fromthe date of this Order, whatsteps the Respondent has taken to complyherewith "APPENDIXNOTICEToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after atrial, that we violated Federal Law by questioning an em-ployee regarding his union activity,by indicating to an em-ployee that he would be considered for a foreman's job if heceased his union activity;and by later discharging the em-ployee because of his union activity;WE WILL offer Jerry Pagorski full reinstatement, andpay him for the earnings he lost as a result of his June15, 1970,discharge,plus 6 percent per annum interest.WE WILL NOTdischarge or discriminate against anyemployee for supportingUnited Steelworkers ofAmerica,AFL-CIO,or any other union.WE WILL NOTquestionany employeeregarding hisunion activity.WE WILL NOT indicate to any employee that he willbe considered for a promotion if he ceases his unionactivity.WE WILL NOTunlawfully interfere with our em-ployees'union activities.CAPITAL ENGINEERINGAND MFG. CO.(Employer)'In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and Order, andall objections thereto shall be deemed waived for all purposes.DatedBy(Representative)(Title)We will notify immediately the above-named in-dividuals,if presently serving in the Armed Forces of theUnited States,of the right to full reinstatement, uponapplication after discharge from the Armed Forces, in 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordance with the Selective Service Act and the Uni-Any questions concerning this notice or complianceversalMilitary Training and Service Act.with its provisions,may be directed to the Board's Office,This is an official notice and must not be defaced byRoom 2407 Federal Office Building, 550 Main Street,.anyone.Cincinnati, Ohio 45202, Telephone 513-684-3686.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.